DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “embodiment”, and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstact recites “embodiment.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 25 recites “waste heat generated at the power generation facility can be provided to the LNG production facility” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. This limitation is indefinite because it is not clear if the waste heat is required to be provided to the LNG facility or is not required to be provided to the LNG facility. A person of ordinary skill in the art would not know what “can” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can”.
Claim 26 recites “waste heat can be captured in one of…” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. This limitation is indefinite because it is not clear if the waste heat is required to be provided to the LNG facility or is not required to be provided to the LNG facility. A person of ordinary skill in the art would not know what “can” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can”.
Claim 27 recites “waste heat can be used in…” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. This limitation is indefinite because it is not clear if the waste heat is required to be provided to the LNG facility or is not required to be provided to the LNG facility. A person of ordinary skill in the art would not know what “can” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can”.

Claim 29 recites “the dehydration dryer system can be configured to…” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. This limitation is indefinite because it is not clear if the waste heat is required to be provided to the LNG facility or is not required to be provided to the LNG facility. A person of ordinary skill in the art would not know what “can” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can”.
Claim 30 recites “the waste heat can be used as a heat source” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. This limitation is indefinite because it is not clear if the waste heat is required to be provided to the LNG facility or is not required to be provided to the LNG facility. A person of ordinary skill in the art would not know what “can” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “can”.
Claims 31-36 are indefinite in view of their dependency on claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20-22 and 24-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070193303 A1 Hawrysz et al. (hereafter Hawrysz).

Regarding claim 20, Hawrysz teaches a system for producing liquefied natural gas (LNG) ([0013] “An alternative embodiment of the invention includes a method of producing liquefied natural gas”) and electrical power ([0065] “In an exemplary cogeneration unit 41, a mechanical-drive gas turbine, driving a refrigeration compressor, or an electrical power generator”), comprising: a LNG production facility (LNG liquefaction plant 45) configured to receive a natural gas feedstock (feed stream 11) and to form liquefied natural gas from the natural gas feedstock, wherein the LNG production facility receives electrical power from an external power 

Regarding claim 21, Hawrysz teaches the system of claim 20 as stated above, wherein the external power source includes one of a local power grid ([0065] “electrical power is purchased from the power company”, where a power company is equivalent to a local power grid).

Regarding claim 22, Hawrysz teaches the system of claim 20 as stated above, wherein the additional fuel source includes a fuel vapor received from the LNG production facility, the fuel vapor collected while reducing a pressure of the liquefied natural gas within the LNG production facility ([0100] “The liquid stream from the fuel gas flash distillation column 140 becomes the LNG product 132 while the vapor stream is combined with the vaporized stream from exchangers 137a and b and then compressed in parallel, integrated fuel gas compressors 141a and 141b before entering the fuel gas system 134”).

Regarding claim 24, Hawrysz teaches the system of claim 20 as stated above, wherein the power generation facility is further configured to provide a second portion of the electrical power 

Regarding claim 25, Hawrysz teaches the system of claim 20, wherein waste heat generated at the power generation facility can be provided to the LNG production facility ([0065] “Wastes such as heat loss are reduced by utilizing heat generated as a result of production of electrical power for supplying or at least contributing to the heat and/or cooling demands for the plant.”). 

Regarding claim 26, Hawrysz teaches the system of claim 25 as stated above, wherein the waste heat can be captured in flue gas prior to being provided to the LNG production facility ([0065] “Heat produced as a result of operation of the gas-fired turbine may be extracted from the exhaust gases by way of a heat exchanger and used in supplying heating demands for the plant”). 

Regarding claim 27, Hawrysz teaches the system of claim 25 as stated above, where in the waste heat can be used in a reboiler of an acid gas removal system (fig 1, [0065] “Heat produced as a result of operation of the gas-fired turbine may be extracted from the exhaust gases by way of a heat exchanger and used in supplying heating demands for the plant, such as steam”, and [0055] “In order for processes of this type to be economical, the "rich" solvent must be regenerated in the AGR regenerator unit 34 so that it can be reused in the treatment process. That is, the acid gases (both CO.sub.2 and H.sub.2S) and the hydrocarbons are removed or substantially reduced in the rich solvent before it can be reused in the process. The rich solvent 

Regarding claim 28, Hawrysz teaches the system of claim 27 as stated above, wherein the acid gas removal system can be configured to remove carbon dioxide and hydrogen sulfide from the natural gas feedstock ([0054] “A variety of processes have been used to treat the gas to remove acid gases (H.sub.2S and CO.sub.2). One process for treating a sour gas stream involves contacting the gas stream in a contactor vessel with a solvent (e.g., organic amines such as methyldiethanolamine and other additives) which absorbs the acid gases and carries them out of the gas stream”).

Regarding claim 29, Hawrysz teaches the system of claim 27 as stated above, wherein the dehydration dryer system can be configured to remove water from the natural gas feedstock ([0056] “A dehydration unit 35, using molecular sieves and/or glycol processes for example, removes H.sub.2O”)

Regarding claim 30, Hawrysz teaches the system of claim 25 as stated above, wherein the waste heat can be used as a heat source to remove heavy hydrocarbon components from the natural gas feedstock in a heavy hydrocarbon component distillation system configured within the LNG production facility (fig 1 shows steam from the cogeneration plant supplying a deethanizer 36 and [0062] “Another optional component of the gas liquefaction section 37 or a separate stand alone unit, is a distillation tower, such as a scrub tower (not shown), demethanizer 

Regarding claim 31, Hawrysz teaches the system of claim 30, wherein the heavy hydrocarbon distillation system includes a first heat exchanger (first heat exchangers 12 and 12a) coupled to a distillation column containing the natural gas feedstock ([0062] “Another optional component of the gas liquefaction section 37 or a separate stand alone unit, is a distillation tower, such as a scrub tower (not shown), demethanizer unit (not shown), or deethanizer unit 36”), the first heat exchanger configured to receive a fluid and to transfer heat from the fluid to the natural gas feedstock, such that the natural gas feedstock boils to form a vapor containing heavy hydrocarbon components ([0071] “After being split, the feed stream flows to first heat exchangers 12 and 12a of the respective process unit modules for heating before entering solvent contactors 13 and 13a. In solvent contactors 13 and 13a, the gaseous feed stream 11 is placed into contact with a lean solvent 14. The solvent 14 may be, for example, an amine solvent, and is depicted entering the acid gas removal contactor unit 10 as one stream before being split and sent to the respective acid gas removal contactor unit modules. In the solvent contactors 13 and 13a, the acid gases (H.sub.2S gas, other sulfur containing components, and/or CO.sub.2) contained in the feed stream 11 is dissolved into the liquid solvent 14. The remaining gaseous hydrocarbon portion of the feed stream exits the top of the solvent contactors as a sweet natural gas stream 20”).

Regarding claim 32, Hawrysz teaches the system of claim 31 as stated above, wherein the hydrocarbon distillation system is further configured to extract heat from the vapor such that 

Regarding claim 33, Hawrysz teaches the system of claim 31 as stated above, wherein the fluid is ambient air ([0099] “The gas is cooled in ambient-medium exchangers”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawrysz in view of US 20140366577 A1 Zubrin et al. (hereafterZubrin).

Regarding claim 23, Hawrysz teaches the system of claim 20 as stated above. 
While Hawrysz does not teach the additional fuel source includes one of petroleum fuel, diesel fuel, propane, and kerosene, Zubrin demonstrates that the additional fuel source includes diesel fuel is well known in the art ([0004] “As a result, such oil producers have to buy their electric power from the grid, or even worse, generate it themselves at significant cost (typically $0.40/kWh) through the use of on-site diesel generators consuming expensive fuel.”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use diesel fuel as an additional fuel source as demonstrated by Zubrin in the liquefaction and cogeneration system taught by Hawrysz to provide added fuel flexibility. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 

Regarding claim 34, Hawrysz teaches the system of claim 33 as stated above. 
While Hawrysz does not teach the heat is transferred from the air via natural convection, Zubrin teaches the heat is transferred from the air via natural convection (air-cooled inter-cooler 702c).

Regarding claim 35, Hawrysz teaches the system of claim 33 as stated above. 
While Hawrysz does not teach the heat is transferred from the air via forced convection, Zubrin teaches the heat is transferred from the air via forced convection (first air-blown heat exchanger 212).

Regarding claim 36, Hawrysz teaches the system of claim 33 as stated above.
While Hawrysz does not teach the heat is transferred from air in the LNG production facility to the fluid via a second heat exchanger that is thermally coupled to the first heat exchanger, Zubrin teaches the heat is transferred from air in the LNG production facility to the fluid via a second heat exchanger that is thermally coupled to the first heat exchanger ([0031] “FIG. 2 shows a block diagram of one embodiment of a cascade/autocascade refrigeration cycle useable in one embodiment of the MAGS according to another embodiment of the present invention.”)



While Hawrysz does not teach the heat is transferred from the NG feedstock to the fluid via a second heat exchanger that is thermally coupled to the first heat exchanger, Zubrin teaches the heat is transferred from the NG feedstock to the fluid via a second heat exchanger that is thermally coupled to the first heat exchanger ([0031] “FIG. 2 shows a block diagram of one embodiment of a cascade/autocascade refrigeration cycle useable in one embodiment of the MAGS according to another embodiment of the present invention.”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a heat transfer from the air to the fluid via a cascaded heat exchanger arrangement as taught by Zubrin into the liquefaction and cogeneration system taught by Hawrysz to provide cost effective gas separation ([0066] “The innovative design of the MAGS according to the principles of the present invention utilizes efficient gas separation using a novel cascade/autocascade refrigeration subsystem. This design allows for compact and cost-effective separation of raw natural gas at the site of an oil field.”)

Regarding claim 38, Hawrysz teaches the system of claim 32 as stated above.
 While Hawrysz does not teach the heat is transferred from a refrigerant to the fluid, the refrigerant having received heat from the NG feedstock, Zubrin teaches the heat is transferred from a refrigerant to the fluid, the refrigerant having received heat from the NG feedstock ([0079] “After initial compression and dehydration, as well as initial chilling (not shown in FIG. 2), flare gas enters at flare gas inlet 251 and passes through the high-stage cascade loop (high temperature) at a first flare gas heat exchanger 209 (where flare gas is cooled from approximately 25.degree. C. to approximately 6.degree. C.), and then passes through the low-
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heat transfer from a refrigerant to a fluid having received heat from the NG feedstock as taught by Zubrin into the liquefaction and cogeneration system taught by Hawrysz to provide cost effective gas separation ([0066] “The innovative design of the MAGS according to the principles of the present invention utilizes efficient gas separation using a novel cascade/autocascade refrigeration subsystem. This design allows for compact and cost-effective separation of raw natural gas at the site of an oil field.”)

Regarding claim 39, Hawrysz teaches the system of claim 32 as stated above. 
While Hawrysz does not teach a refrigerant is heated during compression and the heat is transferred from the refrigerant to the fluid after compression, Zubrin teaches a refrigerant is heated during compression ([0082] “the three refrigerants are then re-compressed via a second compressor 202, where the refrigerant gains significant heat (via heat of compression)”) and the heat is transferred from the refrigerant to the fluid after compression ([0081] “Then, the cold refrigerant from the high-stage cascade loop exchanges heat with the refrigerants in the low-stage autocascade loop via interstage condenser/heat exchanger 210, after which it exchanges heat with the flare gas in the first heat exchanger 209, completing the cycle.)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a refrigerant, heated during compression and the heat transfer from a refrigerant to a fluid as taught by Zubrin into the liquefaction and cogeneration system taught by Hawrysz to provide cost effective gas separation ([0066] “The 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20170038139-A1	TURNEY; Michael A discloses a transportable method of liquefying natural gas using locally generated electricity.
US-20170010042-A1	Kerth; Jason M. discloses a system and method for producing LNG.
US-20150276307-A1	Ohart; Daniel L discloses a system and method for liquefied natural gas production.
US-20130192297-A1	Mak; John discloses a small scale natural gas liquefaction plant is integrated with an LNG loading facility in which natural gas is liquefied using a multi-stage gas expansion cycle and associated transport.
US-7119460-B2		Poldervaart; Leendert discloses a floating power generation facility with onsite NG liquefaction and processing.
US-20160313056-A1	Kikkawa; Yoshitsugi discloses a system and method for natural gas liquefaction with onsite heat and electrical cogeneration.
US-20160190896-A1	Stiller; Christoph discloses an electrical energy generation system utilizing onsite liquid air.
US-20160138861-A1	Ohart; Daniel discloses a LNG production facility with onsite power generation.

US-20110030332-A1	Vandor, David discloses a power generation facility with energy storage and subsequent production using liquefied carbon dioxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763